Citation Nr: 1228474	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Chicago, Illinois RO has since maintained jurisdiction over the claims.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in August 2008.  This transcript has been associated with the file.

The case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  With regard to the claim of entitlement to service connection for a bilateral hearing loss disability, the Board notes that the March 2011 development included scheduling the Veteran for a VA examination.  In June 2011 the Veteran was afforded an audiological examination.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for hypertension and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in July 2006, September 2008, and June 2011 for his hearing loss claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his bilateral hearing loss disability is the result of exposure to loud noises during active duty.  He indicated that his hearing loss began during active duty when he was subjected to noise from rifles, machine guns, mortars, grenades, and bombers.  See e.g., August 2008 DRO hearing transcript. 

The Board observes that the Veteran's DD 214 indicates he was a light infantryman in-service.  The Veteran's military occupational specialty (MOS) in the Army has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

With respect to the claim of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2011), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of a June 2011 VA audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran was seen multiple times for health concerns while in-service and he was provided a medical examination at separation.  The Board observes that although the Veteran was seen on numerous occasions with health complaints, he did not report that he was suffering from hearing loss at any time during service.  In an October 1969 service treatment record it was noted the Veteran was seen with a sore right forearm.  In May 1970 the Veteran was seen with back and neck pain which had existed for 2 weeks.  See also December 1970 service treatment record.  In January 1971 the Veteran was seen with complaints of pseudofolliculitis barbae.  In June 1974 he was again seen with complaints of back pain.

At his February 1975 separation examination, the Veteran's pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
10
LEFT
15
5
15
-
5

The Veteran was not diagnosed with a bilateral hearing loss disability at this time and he was found qualified for separation from service.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of chronic hearing loss.  Although acoustic trauma during service is conceded, the lack of findings of record of an in-service incurrence of hearing loss weighs against the Veteran's assertion that he suffered from this disability during service.
Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The Board notes that Veteran filed a claim of service connection for back injuries in April 1975, the same month that he separated from service, but he did not report any hearing loss at this time.  The Veteran was given a VA examination in July 1975, 3 months after separation from service, and the examiner did not diagnose the Veteran with a bilateral hearing loss disability.  This weighs against the Veteran's contentions that he has suffered from a bilateral hearing loss disability since service.  

The first post-service complaint of hearing loss comes from the Veteran's claim for service connection in January 2006, over 30 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The first post-service medical record which documents the Veteran's complaints of hearing loss comes from a VA audiology examination in July 2006.  The Veteran reported that his bilateral hearing loss began in-service.  His reported noise exposure included mortars and weapon fire without the use of hearing protection.  Post-service the Veteran denied recreational or occupational noise exposure.

The examiner determined it was less likely than not that the Veteran's hearing loss was related to service.  The examiner's rationale was that there was a lack of evidence in the claims file indicating a bilateral hearing loss disability.  He also opined that there was a lack of proximity between the dates of service and the date of the audiology examination.   

The Veteran was afforded another VA examination in September 2008 for his bilateral hearing loss claim.  Again the Veteran reported that he suffered from noise exposure in-service which included artillery, mortars, and Howitzers, without hearing protection.  He also stated that his hearing loss had worsened since the July 2006 VA examination.  Ultimately the examiner found the Veteran's audiological results were unreliable and he did not provide an opinion as to the etiology of the Veteran's hearing loss.

Finally, the Veteran was afforded a VA examination in June 2011.  The Veteran explained that he served 18 months in Vietnam and was exposed to noise from artillery, mortars, Howitzers, and bombers, all without ear protection.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Ultimately the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to service.  Her rationale took into account the Veteran's claimed noise exposure, discussed above, as well as the fact that his service treatment records were silent for any hearing loss complaints.  She also noted that the Veteran's separation audiogram was normal.  Finally, she observed that the Veteran had been discharged approximately 35 years earlier.  

The Board observes that the Veteran's representative raised the issue that the examination was inadequate in light of Hensley, supra.  See June 2012 Informal Hearing Presentation.  The Board has carefully reviewed the June 2011 VA examination report and finds that the normal hearing on separation from service was only one part of the examiner's rationale for finding a hearing loss disability was less likely than not related to service.  As noted above, she listed the noise exposure from service, she noted the Veteran's service treatment records were silent for complaints of hearing loss, and she noted the length of time between separation from service and the current complaints of hearing loss.  The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered a bilateral hearing loss disability while in service and that any disability is related to service.  The evidence of record does not link the noise exposure during active duty and the diagnosis of a bilateral hearing loss disability over 30 years later.  Moreover, in reviewing the evidence described above, although the Veteran has indicated that he believes his hearing loss began in-service and continued from then on, there is no credible evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The most credible evidence of record suggests that his symptoms had their onset after separation.  The Board acknowledges that the Veteran testified in August 2008 that his hearing loss began in-service when he had noise exposure including from rifles, machine guns, and mortars.  However, at his separation examination he did not complain of a hearing loss disability, nor was one diagnosed.  The Veteran also testified that he went to a VA Medical Center within one year of separation from service, but he was denied treatment as he was not service-connected for a bilateral hearing loss disability.  However, as noted above, the Veteran filed a claim for entitlement to service connection the month that he was discharged from the military.  He only filed for a back claim and did not report that he was suffering from a bilateral hearing loss disability at that time.  Although the Veteran has stated that he experienced a bilateral hearing loss disability during active duty, the Board finds more compelling the absence of treatment records for these disabilities, as well as the absence of treatment records following separation from service.

The Board acknowledges that the Veteran believes he has a bilateral hearing loss disability as a result of noise exposure from service.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a bilateral hearing loss disability as a result of service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current bilateral hearing loss disability and service, as well as evidence showing no treatment for a bilateral hearing loss disability until long after separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, service connection for a bilateral hearing loss disability on a direct basis is not warranted.  

Further, as there is no evidence of record of a bilateral hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from a bilateral hearing loss disability while in-service and that any current bilateral hearing loss disability is related to service.  The normal findings at separation from service, the lack of a diagnosis or treatment for many years following service, and the VA examiner's negative opinion are assigned more probative weight than the Veteran's contentions.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At his June 2011 VA examination the Veteran stated that he was treated for his hypertension directly after separation from service in 1975.  He told the examiner that he was prescribed medication for his high blood pressure at that time.  The Board notes that these records are not in the claims file and no attempt has been made to obtain any outstanding treatment records from this time period.  As these records relate directly to the Veteran's claim of entitlement to service connection for hypertension, on remand they should be located and associated with the file.

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board observes that the June 2011 VA examiner provided an inadequate opinion.  The examiner cited to the Veteran's denial of tinnitus at a 2006 VA examination, however the Veteran was not questioned as to whether he was suffering from tinnitus at this examination.  See June 2006 VA examination report.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  On remand, the June 2011 VA examiner should offer an addendum opinion which takes into account the Veteran's lay statements of complaints of tinnitus since service.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a new release form, and obtain all of the Veteran's outstanding treatment records from any private treatment provider.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran and his representative that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	If and only if evidence is obtained pertaining to the Veteran's treatment for hypertension, supply the claims file to the June 2011 VA examiner for an addendum opinion.  The examiner should review the claims file, including the new evidence, and opine whether it is at least as likely as not that the Veteran's hypertension is related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the June 2011 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

3.	Request that the June 2011 VA audiology examiner review the claims file and offer an addendum opinion regarding the Veteran's tinnitus.  Taking all the evidence into account, including the Veteran's lay statements, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the June 2011 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


